            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL VENTURATO,                              No. 4:18-CV-1243

          Plaintiff,                           (Judge Brann)
     v.

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

          Defendant.

                                 ORDER

     AND NOW, this 24th day of October 2018, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Defendant’s Motion to Dismiss, June 27, 2018, ECF No. 4 is

          GRANTED.

     2.   The case is DISMISSED and the Clerk is directed to close the case

          file.



                                        BY THE COURT:



                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
